Exhibit 10.33

 

Execution Copy

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT dated this 24th day of March, 2004
(this “Amendment”), is made by and among UFP Technologies, Inc., a Delaware
corporation, Moulded Fibre Technology, Inc., a Maine corporation, Simco
Industries, Inc., a Michigan corporation, and Simco Automotive Trim, Inc., a
Michigan corporation (collectively, the “Borrowers”), and Fleet Capital
Corporation (the “Lender”).

 

WHEREAS, the Borrowers and the Lender are parties to a Credit and Security
Agreement dated as of February 28, 2003 (the “Credit Agreement”); and

 

WHEREAS, the Borrowers and the Lender desire to amend certain provisions of the
Credit Agreement, all subject to the terms, conditions and limitations set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

 

1.             Capitalized Terms.

 

Capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.

 

2.             October 1, 2003 Amendments.

 

Subject to the satisfaction of the terms and conditions set forth in Section 6
hereof, the Borrowers and the Lender agree that the Credit Agreement is hereby
amended, effective as of October 1, 2003, as follows:

 

(a)           Amendments to Section 1.1 of the Credit Agreement.  The definition
of “Tangible Net Worth” contained in Section 1.1 of the Credit Agreement is
deleted in its entirety and replaced with the following new definition:

 

“Tangible Net Worth” means, at any time, an amount for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to (a) the book net worth of the Credit Parties at such time, minus (b)
the aggregate amount at such time of all investments in, and all receivables,
fees, loans and other amounts due from, Affiliates, minus (c) the total book
value at such time of all intangible assets, including without limitation, such
items as goodwill, customer lists, Patents, Copyrights and Trademarks, and
rights (including rights under licenses) with respect to the foregoing.

 

(b)           Amendment to Subsection (b) of Section 8.10 of the Credit
Agreement.  Subsection (b) of Section 8.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(b)           Tangible Net Worth.  The Credit Parties shall not permit the
Tangible Net Worth (determined on a consolidated basis without duplication in
accordance with GAAP) at any time during the periods

 

--------------------------------------------------------------------------------


 

set forth below to be less than the required Tangible Net Worth set forth below
opposite such periods:

 

Period

 

Required Tangible Net Worth

 

 

 

 

 

October 1, 2003 through March 31, 2004

 

$5,000,000

 

 

 

 

 

for each succeeding fiscal quarter of the Credit Parties

 

The required Tangible Net Worth of the Credit Parties as at the end of the
immediately preceding fiscal quarter plus 33% of the quarterly net income of the
Credit Parties for the fiscal quarter most recently ended; provided that the
required Tangible Net Worth shall not be reduced by net losses of the Credit
Parties

 

 

3.             December 31, 2003 Amendments.

 

Subject to the satisfaction of the terms and conditions set forth in Section 6
hereof, the Borrowers and the Lender agree that the Credit Agreement is hereby
amended, effective as of December 31, 2003, as follows:

 

(a)           Amendments to Section 1.1 of the Credit Agreement.  Section 1.1 of
the Credit Agreement is amended as follows:

 

(i)            The definition of “Fixed Charge Coverage Ratio” contained in
Section 1.1 of the Credit Agreement is deleted in its entirety and replaced with
the following new definition:

 

“‘Fixed Charge Coverage Ratio’ means, for any period, the ratio of:

 

(a)           (i) EBITDA of the Credit Parties for such period, plus

 

(ii) the following add-backs for non-recurring expenses in the amounts of:

 

(x) for the fiscal quarter ending December 31, 2003, the actual expenses
incurred by the Borrowers during such period relating to the closing of the
California Molded Fiber Plant and the transfer of equipment therefrom to the
Borrowers’ Clinton, Iowa plant; provided that such amount shall not exceed, in
the aggregate, the applicable amount specified in Schedule A to the First
Amendment, and

 

(y) for the fiscal quarter ending December 31, 2003, capital expenditures
incurred by the Borrowers relating to the modification of the Borrowers’
Clinton, Iowa plant for purposes of accommodating equipment transferred from the
California Molded Fiber Plant, provided that the amount of such capital
expenditures shall not exceed, in the aggregate, the applicable amount specified
in Schedule A to the First Amendment, minus

 

2

--------------------------------------------------------------------------------


 

(iii) the aggregate amount of all Non-Financed Capital Expenditures during such
period, minus

 

(iv) the aggregate amount paid, or required to be paid (without duplication), in
cash in respect of the current portion of all income taxes for such period,
minus

 

(v) for each fiscal quarter of fiscal year 2004, and each quarter thereafter,
the amount of (A) actual lease payments in respect of the California Molded
Fiber Plant during such quarter minus (B) the actual amount of rental income
earned by the Borrowers during such quarter as a result of the sub-lease of the
California Molded Fiber Plant, minus

 

(vi) the aggregate amount of dividends and distributions permitted to be paid
under Section 8.6 and actually paid in cash during such period, to

 

(b) the sum for the Credit Parties (determined on a consolidated basis without
duplication in accordance with GAAP), of

 

(i) the aggregate amount of Interest Expense for such period, plus

 

(ii) the aggregate amount of regularly scheduled payments of principal in
respect of Indebtedness for borrowed money (including the principal component of
any payments in respect of Capital Lease Obligations) paid or required to be
paid during such period.

 

For purposes of calculating Fixed Charge Coverage Ratio at any time, the Credit
Parties shall be permitted to offset (without duplication) the income taxes
described in subsection (a)(iv) above with state or federal income tax refunds
received by the Credit Parties during such period, but only in an amount less
than or equal to the amount described in subsection (a)(iv) for such period.

 

(ii)           Section 1.1 of the Credit Agreement is amended by the addition
thereto, in appropriate alphabetical order, of the following definitions:

 

“‘California Molded Fiber Plant’ means the Credit Parties’ plant located in
Visalia, California, and formerly used for the production of Molded Fiber.”

 

“‘First Amendment’ means the First Amendment to Credit Agreement dated as of
March     , 2004 among the Borrowers and the Lender.”

 

“‘First Amendment Effective Date’ means the date upon which all of the
conditions set forth in Section 6 of the First Amendment are satisfied, or are
waived by the Lender in accordance with Section 10.2 of this Agreement.”

 

“‘Operating Cash Flow’ means, for any period, (a) EBITDA of the Credit Parties
for such period minus (b) the aggregate amount of all Non-

 

3

--------------------------------------------------------------------------------


 

Financed Capital Expenditures during such period minus (c) the aggregate amount
paid in cash in respect of the current portion of all income taxes for such
period minus (d) the aggregate amount of dividends and distributions permitted
to be paid under Section 8.6 and actually paid in cash during such period minus
(e) the aggregate amount of rent in respect of the California Molded Fiber Plant
paid in cash during such period.”

 

(b)           Amendments to Section 8.10 of the Credit Agreement.  Subsections
(a), (c) and (d) of Section 8.10 of the Credit Agreement are deleted in their
entirety and replaced with the following new Subsections (a), (c) and (d)
respectively:

 

“(a)         Fixed Charge Coverage Ratio. The Credit Parties shall not permit
the Fixed Charge Coverage Ratio for each fiscal period set forth below to be
less than the ratio set opposite such period:

 

Period

 

Minimum Fixed
Charge Coverage
Ratio

 

 

 

 

 

January 1, 2003 through December 31, 2003

 

1.00 to 1.00

 

 

 

 

 

January 1, 2004 through June 30, 2004

 

0.07 to 1.00

 

 

 

 

 

January 1, 2004 through September 30, 2004

 

0.60 to 1.00

 

 

 

 

 

Any period of four consecutive fiscal quarters ending on or after December 31,
2004.

 

1.00 to 1.00”

 

 

 

“(c)         Operating Cash Flow.  The Credit Parties shall not permit Operating
Cash Flow for the fiscal quarter ending March 31, 2004 to be less than
($300,000).”

 

“(d)         Capital Expenditures.  The Credit Parties shall not, and shall not
permit any Subsidiary to, make any Capital Expenditures (including, without
limitation, incurring any Capital Lease Obligations) which, in the aggregate for
the Credit Parties and all Subsidiaries, exceed $3,750,000 at any time during
any fiscal year.”

 

(c)           Amendment of Exhibit D to the Credit Agreement.  Exhibit D to the
Credit Agreement is hereby replaced with the new form of Exhibit D attached
thereto.

 

4.             Effective Date Amendments.

 

Subject to the satisfaction of the terms and conditions set forth in Section 6
hereof, the Borrowers and the Lender agree that the Credit Agreement is hereby
amended, effective as of the date of this Amendment, as follows:

 

(a)           Amendments to Section 1.1 of the Credit Agreement.  Section 1.1 of
the Credit Agreement is hereby amended as follows:

 

4

--------------------------------------------------------------------------------


 

(i)            The definition of “Applicable Margin” and “Applicable Unused Fee
Rate” contained in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following new definition:

 

“‘Applicable Margin’ and ‘Applicable Unused Fee Rate’ means, for any Type of
Loans (a) for the Initial Payment Period (as defined below) the following
percentages per annum:

 

 

 

Applicable Margin (% per annum)

 

Applicable
Unused Fee Rate

 

Class of Loans

 

Base Rate Loans

 

Eurodollar Loans

 

(% per annum)

 

 

 

 

 

 

 

 

 

Revolving Loans

 

0.00

%

2.25

%

0.25

%

 

 

 

 

 

 

 

 

Term Loan

 

0.25

%

2.50

%

Not Applicable

 

 

and (b)   for any Payment Period (as defined below) other than the Initial
Payment Period, the respective rates indicated below for Loans of such Type
opposite the applicable Adjusted Fixed Charge Coverage Ratio indicated below (or
as provided in the final paragraph of this definition, for part of a Payment
Period):

 

 

 

 

 

Applicable Unused

 

 

 

Applicable Margin (% per annum)

 

Fee Rate

 

Adjusted Fixed

 

Revolving Loans

 

Term Loan

 

(% per annum)

 

Charge Coverage
Ratio

 

Base Rate
Loans

 

Eurodollar
Loans

 

Base Rate
Loans

 

Eurodollar
Loans

 

Revolving
Loans

 

Term
Loan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to
1.50 to 1.00

 

0.00

%

1.75

%

0.00

%

2.00

%

0.25

%

Not
Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to
1.25 to 1.00 but less
than 1.50 to 1.00

 

0.00

%

2.00

%

0.00

%

2.25

%

0.25

%

Not
Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to
1.00 to 1.00 but less
than 1.25 to 1.00

 

0.00

%

2.25

%

0.25

%

2.50

%

0.25

%

Not
Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to
0.80 to 1.00 but less
than 1.00 to 1.00

 

0.50

%

3.00

%

0.50

%

3.00

%

0.50

%

Not
Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than 0.80 to 1.00

 

1.25

%

Not
Available

 

1.25

%

Not
Available

 

0.50

%

Not
Applicable

 

 

For purposes hereof, a “Payment Period” means (i) initially, the period
commencing on the First Amendment Effective Date to and including the

 

5

--------------------------------------------------------------------------------


 

fifth Business Day after the date of delivery of the financial statements
required by subsection 7.1(b) and the Compliance Certificate required by
subsection 7.1(c) for the fiscal period of the Credit Parties ended December 31,
2003 (the “Initial Payment Period”), and (ii) thereafter, the period commencing
on the day immediately succeeding the last day of the prior Payment Period to
but not including the fifth Business Day after the earlier of (x) the due date
of the next Compliance Certificate required to be delivered by the Borrowers to
the Lender pursuant to subsection 7.1(c) concurrently with the delivery by the
Borrowers of the financial statements required by subsection 7.1(b) to be
delivered to the Lender for the periods ended March 31st, June 30th,
September 30th and December 31st of each year, or (y) the date of the actual
receipt by the Lender of such Compliance Certificate.  Subject to and in
accordance with the final paragraph of this definition, the Applicable Margin
and Applicable Unused Fee Rate shall be effective for each Payment Period (or in
the circumstances described in the final paragraph of this definition, such
portion of a Payment Period).

 

The Applicable Margin and Applicable Unused Fee Rate for any Payment Period
except the Initial Payment Period shall be determined on the basis of the
Compliance Certificates required to be delivered to the Lender pursuant to
subsection 7.1(c) concurrently with the delivery by the Borrowers of the
corresponding financial statements required by subsection 7.1(b) to be delivered
to the Lender for the periods ended March 31st, June 30th, September 30th and
December 31st of each year, setting forth, among other things, a calculation of
the Adjusted Fixed Charge Coverage Ratio as at the last day of the fiscal
quarter immediately preceding such Payment Period.

 

Anything in this Agreement to the contrary notwithstanding, the Applicable
Margin and Applicable Unused Fee Rate shall be the rates applicable when the
Adjusted Fixed Charge Coverage Ratio is less than 0.80 to 1.00 if the Compliance
Certificate required to be delivered by subsection 7.1(c) and the financial
statements required by subsection 7.1(b), respectively, shall not be delivered
within five Business Days after the same shall be due (but only with respect to
the portion of such Payment Period prior to the delivery of such certificate).”

 

(ii)           The definition of “Borrowing Base” contained in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following new definition:

 

“‘Borrowing Base’ means, at the relevant time of reference thereto, an amount
determined by the Lender by reference to the most recent Borrowing Base
Certificate/Collateral Update Certificate delivered to the Lender pursuant to
Section 2.1(b) which is equal to the sum of:

 

(a)  85% of Eligible Accounts, plus

 

(b)  the lesser of:

 

(i)  the sum of:

 

6

--------------------------------------------------------------------------------


 

(A) 50% of Eligible Raw Material Inventory,

 

plus

 

(B) 50% of Eligible Finished Goods Inventory,

 

and

 

(ii)  $3,500,000, minus

 

(c)  the Availability Reserve, minus

 

(d)  reserves for foreign exchange and interest rate derivative exposure and
such other reserves as the Lender in its reasonable credit judgment shall deem
appropriate from time to time;

 

In determining the Borrowing Base from time to time, the Lender may, but shall
not be required to, rely upon reports or analyses generated by the Credit
Parties (including, without limitation, Borrowing Base Certificates/Collateral
Update Certificates) and reports or analyses generated by or on behalf of the
Lender.  Notwithstanding anything to the contrary set forth herein, the Lender
may in its reasonable credit judgment at any time and from time to time, adjust
the percentages of Eligible Accounts, Eligible Raw Materials Inventory, Eligible
Finished Goods Inventory and undrawn amount of Documentary LCs included within
the Borrowing Base.”

 

(iii)          Section 1.1 of the Credit Agreement is hereby amended by the
addition thereto, in appropriate alphabetical order, of the following
definitions:

 

“‘Adjusted Fixed Charge Coverage Ratio’ means, at any date, the ratio of:

 

(a)           (i) EBITDA of the Credit Parties for the period of twelve
consecutive months ending on or most recently ended prior to such date, plus

 

(ii) the following add-backs for non-recurring expenses in the amounts of:

 

(w) for the fiscal quarter ending December 31, 2003, actual expenses incurred by
the Borrowers relating to the closing of the California Molded Fiber Plant and
the transfer of equipment therefrom to the Borrower’s Clinton, Iowa plant in an
amount not to exceed, in the aggregate, the applicable amount specified in
Schedule A to the First Amendment,

 

(x) for the fiscal quarter ending December 31, 2003, capital expenditures at the
Borrower’s Clinton, Iowa plant for purposes of accommodating equipment
transferred from the California Molded Fiber Plant in an amount not to exceed,
in the aggregate, the applicable amount specified in Schedule A to the First
Amendment,

 

7

--------------------------------------------------------------------------------


 

(y) for the fiscal quarter ending March 31, 2004, the amount (not to exceed
$250,000 in the aggregate) of (A) miscellaneous operating expenses actually
incurred by the Borrowers to prepare the California Molded Fiber Plant for
subleasing plus (B) capital expenditures at the Borrower’s Clinton, Iowa plant
for purposes of accommodating equipment transferred from the California Molded
Fiber Plant plus (C) miscellaneous operating expenses actually incurred by the
Borrowers relating to the transfer of equipment from the California Molded Fiber
Plant to the Borrower’s Clinton, Iowa plant, and

 

(z) for each fiscal quarter of fiscal year 2004, and each quarter thereafter,
the amount (not to exceed $42,000 in the aggregate in any fiscal quarter) of (A)
actual lease payments in respect of the California Molded Fiber Plant during
such quarter minus (B) the actual amount of rental income earned by the
Borrowers during such quarter as a result of the sub-lease of the California
Molded Fiber Plant, minus

 

(iii) the aggregate amount of all Non-Financed Capital Expenditures during such
period, minus

 

(iv) the aggregate amount paid, or required to be paid (without duplication), in
cash in respect of the current portion of all income taxes for such period,
minus

 

(v) for each fiscal quarter of fiscal year 2004, and each quarter thereafter,
the amount of (A) actual lease payments in respect of the California Molded
Fiber Plant during such quarter minus (B) the actual amount of rental income
earned by the Borrowers during such quarter as a result of the sub-lease of the
California Molded Fiber Plant, minus

 

(vi) the aggregate amount of dividends and distributions permitted to be paid
under Section 8.6 and actually paid in cash during such period, to

 

(b) the sum for the Credit Parties (determined on a consolidated basis without
duplication in accordance with GAAP), of:

 

(i) the aggregate amount of Interest Expense for such period, plus

 

(ii) the aggregate amount of regularly scheduled payments of principal in
respect of Indebtedness for borrowed money (including the principal component of
any payments in respect of Capital Lease Obligations) paid or required to be
paid during such period.

 

For purposes of calculating Adjusted Fixed Charge Coverage Ratio, the Credit
Parties shall be permitted to offset (without duplication) the income taxes
described in subsection (a)(iv) above with state or federal income tax refunds
received by the Credit Parties during such period, but only in an amount less
than or equal to the amount described in subsection (a)(iv) for such period.”

 

8

--------------------------------------------------------------------------------


 

“‘Availability Reserve’ means a reserve against the Borrowing Base, initially in
the amount of $500,000, and thereafter adjusted periodically by the Lender in
its reasonable discretion, based on fixed asset appraisals conducted by the
Lender.  In no event shall the Availability Reserve be less than $500,000 at any
time.”

 

(b)           Amendment to Section 2.1 of the Credit Agreement.  Section 2.1 of
the Credit Agreement is amended by deleting subsection (b) thereof in its
entirety, and replacing it with the following new subsection (b):

 

“(b)  Funding of Revolving Loans.  The Borrower shall deliver to the Lender on
each Business Day not later than 1:00 p.m., Boston, Massachusetts time, by
facsimile or electronic mail transmission, a Borrowing Base Certificate in
substantially the form of Exhibit B-1 hereto, setting forth the Borrowing Base
as of the close of business on the immediately preceding Business Day.  So long
as no Default or Event of Default shall have occurred and be continuing or shall
result therefrom, on each Business Day not later than 3:30 p.m. Boston,
Massachusetts time, the Lender shall make a Revolving Loan to the Borrowers in
an amount equal to the amount requested by the Borrowers in the Borrowing Base
Certificate delivered to the Lender that Business Day, by crediting such amount
to one or more accounts of the Borrowers maintained with the Lender; provided
that Revolving Loans made to finance the reimbursement of an LC Disbursement
under any Letter of Credit as provided in Section 2.4(e) shall be remitted by
the Lender to the Issuing Lender.”

 

(c)           Amendment to Section 2.3 of the Credit Agreement.  Section 2.3 of
the Credit Agreement is amended by the addition thereto of the following new
subsection (h):

 

“(h)         Unavailability of Eurodollar Loan Option.  During any period when
the Pricing Ratio shall be (or shall be deemed to be pursuant to the last
paragraph of the definition of “Applicable Margin”) less than 0.80 to 1.00, the
Borrower shall not be permitted to request any Eurodollar Borrowings (and any
Eurodollar Requests submitted by the Borrowers shall be ineffective), and all
then outstanding Eurodollar Borrowings shall automatically be converted into
Base Rate Borrowings (and the Borrowers shall be liable to the Lender for any
breakage fees due under Section 2.3(g) in connection with such conversion).”

 

(d)           Amendment to Section 6.2 of the Credit Agreement.  Section 6.2 of
the Credit Agreement is amended by deleting subsection (c) thereof in its
entirety, and replacing it with the following new subsection (c):

 

“(c)  Borrowing Base Certificate.  A Designated Financial Officer shall have
executed and delivered to the Lender a Borrowing Base Certificate substantially
in the form of Exhibit B-1 annexed hereto, which Borrowing Base Certificate
shall show Excess Availability as of the close of business on the immediately
preceding Business Day of not less than $1 (after giving effect to the funding
of such requested Loan or the issuance of such requested Letter of Credit).”

 

9

--------------------------------------------------------------------------------


 

(e)           Amendment to Section 7.1 of the Credit Agreement.  Section 7.1 of
the Credit Agreement is hereby amended by deleting subsections (f) and (g)
thereof in their entirety, and replacing them with the following new subsections
(f) and (g), respectively:

 

“(f)  as soon as available and in any event no later than 1:00 p.m. (Boston
time) of each Business Day, a Borrowing Base Certificate in the form attached
hereto as Exhibit B-1, with respect to the Collateral of the Borrowers as of the
close of business on the previous Business Day, together with such other
information relating to the Collateral as the Lender shall reasonably request,
and accompanied by such supporting detail and documentation as the Lender shall
reasonably request;

 

(g)  as soon as available and in any event within twenty (20) days after the end
of each month with respect to such month (or more frequently if requested by the
Lender), (i) a Collateral Update Certificate in the form attached hereto as
Exhibit B-2, (ii) an Accounts Receivable/Loan Reconciliation Report in the form
attached hereto as Exhibit B-3, (iii) a summary of inventory by type and
location, (iv) an accounts receivable aging report, and (v) such other
information relating to the Collateral as the Lender shall reasonably request,
in each case, accompanied by such supporting detail and documentation as the
Lender shall reasonably request;”

 

(f)            Amendment of Exhibits B-1 and B-2 to the Credit Agreement. 
Exhibits B-1 and B-2 to the Credit Agreement are hereby replaced with the new
forms of Exhibits B-1 and B-2 respectively attached thereto.

 

5.             No Default; Representations and Warranties, etc.

 

The Borrowers hereby represent, warrant and confirm that: (a) the
representations and warranties of the Credit Parties contained in Article 5 of
the Credit Agreement are true and correct on and as of the date hereof as if
made on such date (except to the extent that such representations and warranties
expressly relate to an earlier date); (b) after giving effect to this Amendment,
the Borrowers are in compliance with all of the terms and provisions set forth
in the Credit Agreement and the other Loan Documents; (c) after giving effect to
this Amendment, no Default has occurred and is continuing; and (d) the
execution, delivery and performance by the Borrowers of this Amendment (i) have
been duly authorized by all necessary action on the part of the Borrowers, (ii)
will not violate any applicable law or regulation or the organizational
documents of any Borrower, (iii) will not violate or result in a default under
any indenture, agreement or other instrument binding on any Borrower or any of
its assets, and (iv) do not require any consent, waiver or approval of or by any
Person (other than the Lender) which has not been obtained.  The Borrowers
further represent, warrant and confirm that the financial covenant compliance
certificate for the fiscal quarter ending December 31, 2003, which is attached
hereto as Schedule A, contains true and correct entries for the Borrowers’ (x)
actual charges and expenses associated with the closing of the California Molded
Fiber Plant and the transfer of equipment therefrom to the Borrowers’ Iowa
plant, and (y) capital expenditures at the Borrowers’ Iowa plant to accommodate
such equipment, in each case for the fiscal quarter ending December 31, 2003.

 

10

--------------------------------------------------------------------------------


 

6.             Conditions to Effectiveness.

 

The effectiveness of this Amendment shall be subject to the satisfaction of the
following conditions precedent:

 

(a)           the Lender shall have received counterparts of this Amendment duly
executed by each of the Borrowers;

 

(b)           the Lender shall have received a Certificate of the Secretary of
each of the Borrowers, certifying that this Amendment has been duly authorized
by the Boards of Directors of such Borrower;

 

(c)           the Lender shall have received the Credit Parties’ audited
financial statements for the fiscal year ending December 31, 2003 as required by
Section 7.1(a) of the Credit Agreement, and the same shall not be inconsistent
with the information previously provided to the Lender by the Borrowers; and

 

(d)           the Lender shall have received: (i) a favorable written opinion
(addressed to the Lender and dated as of the date hereof) of Lynch, Brewer,
Hoffman & Fink, LLP, counsel to the Borrowers, with respect to this Amendment
and such other matters as the Lender may reasonably request.

 

7.             Miscellaneous.

 

(a)           Except as specifically amended hereby, all of the terms and
provisions of the Credit Agreement, the other Loan Documents and all related
documents, shall remain in full force and effect.

 

(b)           This Amendment may be executed in any number of counterparts, each
of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one instrument.  Delivery of an executed
signature page hereto by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

(c)           This Amendment shall be governed by the laws of The Commonwealth
of Massachusetts and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

(d)           The Borrowers shall reimburse the Lender for all reasonable costs
and expenses, including reasonable legal fees and disbursements, incurred by the
Lender in connection with this Amendment and the transactions contemplated
hereby.

 

[Remainder of Page Left Intentionally Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWERS

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/  Ronald J. Lataille

 

 

Name:

Ronald J. Lataille

 

Title:

Chief Financial Officer

 

 

 

MOULDED FIBRE TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/  Ronald J. Lataille

 

 

Name:

Ronald J. Lataille

 

Title:

Chief Financial Officer

 

 

 

SIMCO INDUSTRIES, INC.

 

 

 

 

 

By:

/s/  Ronald J. Lataille

 

 

Name:

Ronald J. Lataille

 

Title:

Chief Financial Officer

 

 

 

SIMCO AUTOMOTIVE TRIM, INC.

 

 

 

 

 

By:

/s/  Ronald J. Lataille

 

 

Name:

Ronald J. Lataille

 

Title:

Chief Financial Officer

 

 

 

 

 

LENDER

 

 

 

FLEET CAPITAL CORPORATION, as Lender

 

 

 

By:

/s/  Daniel P. Corcoran

 

 

Name:

Daniel P. Corcoran

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------